Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered March 8, 1993, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, *227and sentencing him, as a second felony offender, to a term of 4 Vi to 9 years, unanimously affirmed.
Pursuant to People v Martinez (82 NY2d 436), the court properly closed the courtroom during the undercover officer’s testimony since he actively participated in other ongoing undercover operations in the same neighborhood of defendant’s arrest, and since the officer reasonably feared exposure of his identity would cause harm or death to him or other officers (see, People v Aguayo, 200 AD2d 541, 542, Iv denied 83 NY2d 963). Concur—Murphy, P. J., Sullivan, Rubin, Asch and Williams, JJ.